             Case 3:19-cr-00621-EMC Document 104 Filed 01/25/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN C. SAMPSON (CABN 249784)
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 6        FAX: (415) 436-7234
          Colin.Sampson@usdoj.gov
 7
   JOHN C. DEMERS
 8 Assistant Attorney General
   National Security Division
 9
   BENJAMIN J. HAWK (NJBN 030232007)
10 Trial Attorney, National Security Division
          950 Pennsylvania Avenue NW
11        Washington, DC 20530-0001
          Telephone: (202) 307-5176
12        Benjamin.Hawk@usdoj.gov

13 Attorneys for United States of America

14
                                    UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
                                        SAN FRANCISCO DIVISION
17
     UNITED STATES OF AMERICA,                         )   CASE NO. 3:19-CR-0621-EMC
18                                                     )
            Plaintiff,                                 )
19                                                     )   [PROPOSED] ORDER
                    v.                                 )
20                                                     )
     AHMAD ABOUAMMO,                                   )
21                                                     )
            Defendant.                                 )
22                                                     )
                                                       )
23

24          (U) This matter is before the Court on the Government’s sealed ex parte Motion for a Protective
25 Order and Memorandum of Law [69]. Through its motion, the Government has asked the Court,

26 pursuant to Section 4 of the Classified Information Procedures Act (“CIPA”), 18 U.S.C. App. III, Rule

27

28

                                                       1
              Case 3:19-cr-00621-EMC Document 104 Filed 01/25/21 Page 2 of 3




 1 16(d)(1) of the Federal Rules of Criminal Procedure, and applicable law, for authorization to delete from

 2 discovery certain classified information.

 3          (U) The Court, having carefully considered the Government’s Motion, as well as the Defendant’s

 4 Motion Regarding the Government’s Classified Discovery Obligations [85], hereby GRANTS the

 5 Government’s Motion in its entirety.

 6          (U) First, the Court finds that the Government’s Motion was properly filed ex parte and under

 7 seal for this Court’s review, pursuant to CIPA § 4 and Fed. R. Crim. P. 16(d)(1).

 8          (U) Second, on the basis of the Court’s independent review of the information and arguments set

 9 forth in the Government’s Motion and accompanying declarations, the Court finds that the classified

10 information in question implicates the Government’s classified information privilege.

11          (U) Third, the Court finds that the Government has met the “relevant and helpful” standard

12 articulated in United States v. Sedaghaty, 728 F.3d 885 (9th Cir. 2013) and United States v. Roviaro 353

13 U.S. 53 (1957), as it applies to the discoverability of classified information where, as here, the

14 Government has properly invoked the classified information privilege. Having sufficiently reviewed the

15 classified information in question, and for the reasons set forth in the Government’s motion, the Court

16 finds that classified information is not relevant and helpful to the defense.

17          (U) Fourth, the Court finds that the Government has satisfied its discovery obligations with

18 respect to classified information.
19          (U) Additionally, for the reasons set forth in the Government’s Motion, the Court finds, pursuant

20 to Fed. R. Crim. P. 16(d)(1), that the Government has shown good cause for why the classified

21 information in question should be withheld from discovery. The Court also finds that the withholdings

22 authorized by this Order are consistent with the government’s discovery obligations under Rule 16 of

23 the Federal Rules of Criminal Procedure and Brady v. Maryland and its progeny.

24          (U) Accordingly, IT IS ORDERED that the Government is authorized to withhold from

25 discovery to the defense the classified information specified in the Government’s Motion.

26          (U) IT IS FURTHER ORDERED that the entire text of the Government’s Motion and

27 Memorandum of Law, the accompanying declarations, and the Court’s classified Order shall not be

28 disclosed to the defense, and shall be sealed and maintained in a facility appropriate for the storage of

                                                         2
             Case 3:19-cr-00621-EMC Document 104 Filed 01/25/21 Page 3 of 3




 1 such classified information by the Classified Information Security Officer as the designee of the clerk of

 2 the Court, in accordance with established security procedures, for any future review, until further order

 3 of this Court.

 4

 5

 6 Date:                                                 _________________________________________
                                                         HON. EDWARD M. CHEN
 7                                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                        3
